Exhibit 5.1 THOMPSON & KNIGHT LLP Attorneys and counselors Austin Dallas Fort Worth Houston Los Angeles New YORK San Francisco Algiers LONDON Mexico City MONTERREY Paris One arts plaza 1722 Routh Street ● Suite 1500 Dallas, Texas 75201-2533 (214) 969-1700 Fax (214) 969-1751 www.tklaw.com March 20, 2015 Dorchester Minerals, L.P. 3838 Oak Lawn, Suite 300 Dallas, Texas 75219 Ladies and Gentlemen: We have acted as your special counsel, in connection with the preparation and filing of the prospectus forming a part of the registration statement on Form S-4 filed by you on the date hereof (the “ Registration Statement ”) with the Securities and Exchange Commission (the “
